



COURT OF APPEAL FOR ONTARIO

CITATION: De Montigny v. Roy, 2018 ONCA 884

DATE: 20181105

DOCKET: C65089

Doherty, van Rensburg and Hourigan JJ.A.

BETWEEN

Carole
    De Montigny

Appellant/Respondent (on Cross-Appeal)

and

Julie
    Roy, Denise Godin, Denise Mallette,

Nancy Mercure, Jacinthe Doucet and
    Christine Burrough

Respondents/Appellants (on Cross-Appeal)

Neil Paris and Adam Stikuts, for the appellant

Jeffrey Andrew and Genevieve Cantin, for the respondents

Heard and released orally: October 31, 2018

On appeal from the
    order of Justice Jill Copeland of the Superior Court of Justice, dated February
    5, 2018, with reasons reported at 2018 ONSC 858.

REASONS FOR DECISION

[1]

The appellant appeals the order of the motion judge striking her claim
    under a Rule 21 motion without leave to amend. At issue on the motion was the
    application of
Weber v. Ontario Hydro
,
[1995] 2 S.C.R. 929, and related jurisprudence.

[2]

We are in substantial agreement with the reasons of the motion judge.
    She applied well established law and correctly concluded that the dispute is
    one entirely regulated by the collective agreement to which the parties were
    subject as unionized workers. In this regard, we note that the arbitrator has
    wide remedial powers. In addition, the fact that the available remedies from
    the arbitrator are not identical to court-ordered remedies is not
    determinative. The issue is whether the arbitrator has the power to remedy the
    wrong, see
Giorno v. Pappas
(1999),
    42 O.R. (3d) 626 (C.A.)
. In this case, we are satisfied that the
    arbitrator has such power.

[3]

Accordingly, we see no basis to interfere with the motion judges order.
    The appeal is dismissed.

[4]

The respondents seek leave to appeal the costs award of the motion
    judge. We decline to grant leave. The respondents have not met the test for
    leave, as we are not satisfied that the cost order was plainly wrong or based
    on an incorrect principle of law. The motion for leave to appeal the costs
    award is dismissed.

[5]

In view of the divided success, the appellant shall pay the respondent its
    costs of the appeal in the amount of $8,500, inclusive of disbursements and
    HST.

Doherty J.A.

K. van
    Rensburg J.A.

C.W. Hourigan
    J.A.


